Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 14 and 21 are allowable. The restriction requirement among Species A-E, as set forth in the Office action mailed on November 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/17/21 is withdrawn.  Claims 10, 12, 17 and 28-30, directed to Species B-E are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-31 are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina on September 9, 2021.
The application has been amended as follows: 
Claim 1. A surgical device comprising: a shaft having a first cross-sectional shape and having a proximal end and a distal end; a spring having a second cross-sectional shape different from the first cross-sectional shape and extending distally from the distal end of the shaft and curving away from a longitudinal axis of the shaft, the spring having a predetermined width and a first thickness substantially smaller than the predetermined width to provide preferential bending in a direction of the curvature of the spring, and a tip extending from a distal end of the spring, said tip having a second thickness and including an attachment surface for attaching an absorbent material thereto, wherein a proximal end of the tip gradually tapers from the second thickness to the first thickness of the spring, wherein the second thickness is greater than the first thickness, and wherein the surgical device is a cleaning device configured to clean a lens of a surgical visualization device.
Claim 14. A method of wiping a tip of a visualization device inside a human body comprising: inserting a surgical device into the human body separately from the visualization device via an incision, the surgical device comprising a shaft, a spring , wherein the second thickness is greater than the first thickness, so that in the inserting step, insertion impediments caused by temporary interfacing between the tip and the insertion channel are reduced.
Claim 21. A surgical device comprising: a shaft having a proximal end and a distal end; spring having a first thickness and including a proximal portion extending from the distal end of the shaft along a longitudinal axis of the shaft and a distal portion following the proximal portion and gradually curving to 40 to 90 degrees away from a longitudinal axis of the shaft, and a tip extending from a distal end of the spring, said tip having a second thickness and having an attachment surface for attaching an absorbent material thereto, wherein, when the surgical device is inserted through an insertion channel, the spring is configured to independently deform from an initial curved position to a second position that is colinear to the insertion channel, wherein a proximal end of the tip gradually tapers from the second thickness to the first thickness of the spring, wherein the second thickness is greater than the first thickness, and wherein the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus or method claims as recited in independent claims 1, 14 and 21 of the instant invention comprising, inter alia a surgical device comprising: a shaft having a first cross-sectional shape and having a proximal end and a distal end; a spring having a second cross-sectional shape different from the first cross-sectional shape and extending distally from the distal end of the shaft and curving away from a longitudinal axis of the shaft, the spring having a predetermined width and a first thickness substantially smaller than the predetermined width to provide preferential bending in a direction of the curvature of the spring, and a tip extending from a distal end of the spring, said tip having a second thickness and including an attachment surface for attaching an absorbent material thereto, wherein a proximal end of the tip gradually tapers from the second thickness to the first thickness of the spring, wherein the second thickness is greater than the first thickness, and wherein the surgical device is a cleaning device configured to clean a lens of a surgical visualization device.
The prior of record fails to teach of cleaning device comprising a shaft, spring and tip as claimed.   Sanjuan (US9486129) teaches of an analogous cleaning device configured to clean the lens of an endoscope, wherein the shaft of the device maybe varied in thickness, material and/or rigidity, have tapered ends and configured to have any cross-sectional configuration (See Col. 5, Lines 58-67).   However, while the shaft .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
9/9/21